264 F.2d 248
Frank DAVID, Appellant,v.UNITED STATES of America, Appellee.
No. 13605.
United States Court of Appeals Sixth Circuit.
February 2, 1959.
Certiorari Denied April 20, 1959.

See 79 S. Ct. 1147.
Appeal from the United States District Court for the Northern District of Ohio, Cleveland; Paul C. Weick, Judge.
James C. Herndon and Sam D. Bartlo of Sheck & Herndon, Akron, Ohio, for appellant.
Sumner Canary and James C. Sennett, Jr., U. S. Attys., Cleveland, Ohio, for appellee.
Before ALLEN, Chief Judge, SIMONS, Circuit Judge, and KENT, District Judge.
PER CURIAM.


1
The judgment of the District Court is hereby affirmed upon the grounds and for the reasons stated in the memorandum opinion of the United States District Court upon motion for acquittal or, in the alternative, for new trial. 168 F. Supp. 269.